MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                Sep 29 2020, 9:25 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James C. Spencer                                         Curtis T. Hill, Jr.
Madison, Indiana                                         Attorney General of Indiana
                                                         Myriam Serrano
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Thomas Adler,                                            September 29, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-424
        v.                                               Appeal from the Switzerland
                                                         Circuit Court
State of Indiana,                                        The Honorable W. Gregory Coy,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         78C01-1811-F4-465



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020                 Page 1 of 10
                                               Case Summary
[1]   Thomas Adler appeals his six-year sentence, entered pursuant to a guilty plea,

      for attempt to commit sexual misconduct with a minor, a Level 4 felony. We

      affirm.


                                                        Issue
[2]   Adler raises a single issue, which we restate as whether his sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.


                                                        Facts
[3]   On September 27, 2018, fifty-year-old Thomas Adler initiated a series of

      conversations via Facebook messenger with an account he believed to belong to

      a fifteen-year-old girl. Unbenownst to Adler, the account was actually operated

      by officers with the Switzerland County Sheriff’s Office. The conversations,

      which continued until November 17, 2018, soon became sexual in nature.

      During one conversation, Adler indicated that he was “into feet” and liked to

      “suck on toes and kiss feet.” 1 Appellant’s App. Vol. II p. 30. Adler also

      attempted to solicit photographs of the ficitious minor’s feet, asked if she shaved




      1
        We note that the particulars of the Facebook conversations do not appear to have been established at either
      the guilty plea or sentencing hearing. Nevertheless, references to the conversations do appear as part of the
      probable cause affidavit, which was included in the pre-sentence investigation report (“PSI”). Adler was
      afforded the opportunity to review the PSI and make corrections. Adler did not dispute the contents of the
      PSI, and we, therefore, consider them to be accurate. Dillard v. State, 827 N.E.2d 570, 576 (Ind. Ct. App.
      2005) (“We are left to conclude that the information contained in the report is presumed accurate unless the
      defendant challenges it in some respect.”), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020                Page 2 of 10
      her genital region, and asked “if there was anything the juvenile female would

      like to try sexually, like anal sex.” Id.


[4]   Adler and the ficitious minor discussed meeting and even developed a cover

      story for a scenario in which they were seen together. On November 17, 2018,

      Adler drove from Madison, Indiana, to a Vineyard Street address in Vevay,

      believing it to be the address of the fictitious minor. Instead, Adler was met by

      police, who asked him what he was doing there. Adler responded that he was

      meeting his “friend who live[d] there” and then gave police the name from the

      Facebook profile. Id. Adler admitted that he drove to that address in order to

      engage in sexual acts with a fifteen-year-old minor. Adler then consented to an

      interview with police, during which he admitted his wrongdoing and wrote a

      letter of apology to the fictitious minor.


[5]   In November 2018, the State charged Adler with: Count I, attempted sexual

      misconduct with a minor, a Level 4 felony; and Count II, child solicitation, a

      Level 5 felony. On January 24, 2020, Adler pleaded guilty as charged without a

      plea agreement. For reasons of double jeopardy, conviction and sentence were

      only entered for Count I. At the sentencing hearing, conducted on the same

      day as the guilty plea hearing, Adler presented evidence in the form of a

      character witness, Gregg Riley. Riley served alongside Adler as a volunteer

      firefighter and testified that Adler was nonviolent, and had never shown an

      interest in young girls. At the time of the offense, Adler was on probation for a




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020   Page 3 of 10
      battery conviction in Scott County in 2016. 2 That conviction resulted from an

      altercation in which Adler stabbed a person three times in the stomach with a

      box cutter. Adler testified that he was aware that the attempted sexual

      misconduct charge constituted a violation of his probation for the battery

      charge, in addition to the fact that he was already in violation of the terms of

      that probation for failing to pay required fees. Adler also has a prior conviction

      for misdemeanor check deception in 1995.


[6]   The trial court announced its sentence for the conviction on Count I, stating:


                 First of all, Mr. Adler has saved the taxpayers the cost of an
                 expensive trial by accepting responsibility and voluntarily
                 entering a plea of guilty. In this particular instance, the crime
                 neither caused or threatened serious harm to persons or property
                 only because the potential victim was [sic] a real person. The
                 court is going to find that the crime is a result of circumstances
                 unlikely to reoccur. Mr. Adler and his friend, Mr. Riley,
                 indicated that he doesn’t appear to have, Mr. Adler says he does
                 not have any attraction to young girls and Mr. Riley testified that
                 Mr. Adler had been around his daughters and he didn’t express
                 any particular concerns. If I read the pre-sentence correctly, I
                 believe Mr. Adler is a high school graduate. He has been
                 gainfully employed, I believe, for all of his adult life other than
                 that period where he was incarcerated. I would say that the
                 character and attitudes of the defendant indicate that he is less
                 likely to commit another crime. He does show remorse for his
                 actions. He showed remorse at the time of his arrest and today at
                 sentencing and he has cooperated with the police. I believe those
                 are the mitigating factors that the court would find. The court



      2
          Adler pleaded guity in November of 2016. App. Vol. II p. 36.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020   Page 4 of 10
               does find that there are [sic] aggravating factor present here. Mr.
               Adler has a history of criminal activity. One is a case from
               Jennings County that was a check deception but that’s just a
               misdemeanor and he did have an acquittal on another matter but
               he also has a criminal record in Case No.72C01-1512-F3-11
               where he pleaded guilty or was convicted of battery with a deadly
               weapon, a level 5 felony.


      Tr. Vol. II pp. 22-23. The trial court concluded that “the aggravating and

      mitigating factors essentially balance out and that the advisory sentence [is]

      appropriate in this case.” Id. at 23. The trial court entered an advisory sentence

      of six years to be served in the Department of Correction. 3 Adler now appeals

      that advisory sentence.


                                                     Analysis
[7]   Adler argues that his advisory sentence is inappropriate in light of the nature of

      the offense and the character of the offender. The Indiana Constitution

      authorizes independent appellate review and revision of a trial court’s

      sentencing decision. See Ind. Const. art. 7, §§ 4, 6; Jackson v. State, 145 N.E.3d
783, 784 (Ind. 2020). Our Supreme Court has implemented this authority

      through Indiana Appellate Rule 7(B), which allows this Court to revise a

      sentence when it is “inappropriate in light of the nature of the offense and the

      character of the offender.” Our review of a sentence under Appellate Rule 7(B)




      3
        The trial court ordered that the sentence be served consecutively to any sentence imposed in Adler’s Scott
      County battery case and that Adler register as a sex offender on the sex offender registry for ten years
      following his release from imprisonment. App. Vol. II pp. 68-69.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020                 Page 5 of 10
      is “not a matter of second guessing” the trial court’s sentence; rather, our

      review is “very deferential to the trial court.” Conley v. State, 972 N.E.2d 864,

      876 (Ind. 2012). We exercise our authority under Appellate Rule 7(B) only in

      “exceptional cases, and its exercise ‘boils down to our collective sense of what

      is appropriate.’” Mullins v. State, 148 N.E.3d 986, 987 (Ind. 2020) (quoting

      Faith v. State, 131 N.E.3d 158, 160 (Ind. 2019)).


[8]   “‘The principal role of appellate review is to attempt to leaven the outliers.’”

      McCain v. State, 148 N.E.3d 977, 985 (Ind. 2020) (quoting Cardwell v. State, 895
N.E.2d 1219, 1225 (Ind. 2008)). The point is “not to achieve a perceived

      correct sentence.” Id. “Whether a sentence should be deemed inappropriate

      ‘turns on our sense of the culpability of the defendant, the severity of the crime,

      the damage done to others, and myriad other factors that come to light in a

      given case.’” Id. (quoting Cardwell, 895 N.E.2d at 1224). Deference to the trial

      court’s sentence “should prevail unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as

      substantial virtuous traits or persistent examples of good character).” Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[9]   We recognize the advisory sentence as both “a helpful guidepost for ensuring

      fairness, proportionality, and transparency in sentencing,” Hamilton v. State, 955
N.E.2d 723, 726 (Ind. 2011), and as the starting point that the legislature has

      selected as an appropriate sentence for the crime committed. Connor v. State, 58
N.E.3d 215, 220 (Ind. Ct. App. 2016) (citing Childress v. State, 848 N.E.2d 1073,

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020   Page 6 of 10
       1081 (Ind. 2006)). Adler was convicted of attempted sexual misconduct with a

       minor, a Level 4 felony. Indiana Code Section 35-50-2-5.5 provides that “[a]

       person who commits a Level 4 felony shall be imprisoned for a fixed term of

       between two (2) and twelve (12) years, with the advisory sentence being six (6)

       years.” The trial court here imposed the advisory sentence of six years. The

       defendant’s burden of persuasion is particularly heavy when the trial court

       enters the advisory sentence. Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct.

       App. 2011), trans. denied.


[10]   For our analysis of the “nature of the offense[,]” we are required to examine

       “‘the nature, extent, and depravity of the offense.’” Guzman v. State, 985
N.E.2d 1125, 1134 (Ind. Ct. App. 2013) (quoting Paul v. State, 888 N.E.2d 818,

       825 (Ind. Ct. App. 2008), trans. denied). The operators of the Facebook account

       informed Adler that he was speaking with a fifteen-year-old girl, and Adler

       accepted that claim. Nevertheless, Adler proceeded to engage in conversations

       of a sexual nature, by asking the fictitious minor about her sexual interests and

       genitalia, as well as planning to meet in order to engage in sexual acts. Adler

       then travelled to an address provided by police with the admitted intent of

       engaging in those sexual acts. Nothing in the record suggests that Adler was

       aware that he was conversing with police via Facebook messenger.


[11]   Adler argues that “[t]he fact that no ‘girl’ existed should have mitigated Adler’s

       sentence to something less than a fully executed advisory sentence.”

       Appellant’s Br. p. 10. The lack of an actual person as a victim certainly can be

       a valid mitigator. Ind. Code § 35-38-1-7.1(b)(1). Indeed, the sentencing court

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020   Page 7 of 10
       recognized and considered the mitigating factor that “the crime neither caused

       nor threatened serious harm to persons or property.” Appellant’s App. Vol. II

       p. 67. The State, however, emphasizes the prurient details of the offense: the

       protracted nature of the conversations, their sexual content, and the fact that

       Adler was intent on engaging in sexual acts with a minor. Our Supreme Court

       has held that crimes against children are particularly contemptible. Harris v.

       State, 897 N.E.2d 927, 929 (Ind. 2008). Although no actual child was involved

       in this case, the fact that the intended victim was a child is relevant to the nature

       of the offense, and “[t]he younger the victim, the more culpable the defendant’s

       conduct.” Hamilton, 955 N.E.2d at 727. Moreover, nothing in the record

       suggests that Adler was aware that he was really corresponding with police. As

       such, his culpability is not undermined by the absence of a singular victim.


[12]   With respect to Rule 7(B)’s other prong—the character of the offender—we will

       consider the defendant’s background, criminal history, age, and remorse. See,

       e.g, James v. State, 868 N.E.2d 543, 548-49 (Ind. Ct. App. 2007). Adler

       emphasizes the testimony of Riley, his character witness. That testimony,

       coupled with the PSI, suggests that fifty-year-old Adler is a high school

       graduate and has been gainfully employed for most of his adult life. The

       sentencing court acknowledged and duly weighed that evidence, just as it did

       the evidence suggesting that the circumstances of the crime were unlikely to

       recur. The court also considered the evidence of Adler’s remorse, and that “the

       character and attitudes of the defendant indicate that he is less likely to commit

       another crime.” App. Vol. II p. 67.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020   Page 8 of 10
[13]   The sentencing court considered Adler’s criminal history as an aggravating

       factor. “The significance of a criminal history in assessing a defendant’s

       character is based on the gravity, nature, and number of prior offenses in

       relation to the current offense.” Boling v. State, 982 N.E.2d 1055, 1060 (Ind. Ct.

       App. 2013) (citing Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App.

       2007)). Even a minor criminal history is a poor reflection of a defendant’s

       character. Moss v. State, 13 N.E.3d 440, 448 (Ind. Ct. App. 2014) (citing Boling,
982 N.E.2d at 1060), trans. denied. Adler’s criminal history, while not extensive,

       includes a prior conviction for misdemeanor check deception, as well as a

       recent conviction for battery by use of a deadly weapon, a Level 5 felony.

       Additionally, Adler was on probation at the time of the instant offense, and was

       already in violation of the terms of that probation, having failed to pay required

       fees.


[14]   Our role in applying Appellate Rule 7(B) is not to merely second-guess the trial

       court’s sentence, Conley, 972 N.E.2d at 876, nor is it to reweigh particular

       mitigating or aggravating factors, as Adler asks us to do here. On the contrary,

       our sentencing review analysis is deferential to the trial court’s decision. George

       v. State, 141 N.E.3d 68, 73 (Ind. Ct. App. 2020), trans. denied. The appellant has

       the burden to persuade us that, as a whole, the sentence is inappropriate. Adler’s

       arguments are a challenge to the weight the trial court assigned particular

       mitigating factors. That is not the proper focus of Appellate Rule 7(B).

       Stephenson, 29 N.E.3d 122. In light of the nature of the offenses and the




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020   Page 9 of 10
       character of the offender, we cannot find that Adler’s advisory sentence is

       inappropriate. 4


                                                    Conclusion
[15]   Adler’s sentence is not inappropriate. We affirm.


[16]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       4
         Adler makes the argument that, even if the duration of the sentence is appropriate, the trial court’s
       imposition of the sentence as fully-executed is inappropriate. Appellant’s Reply Br. p. 8. How a sentence is
       to be served can be a proper consideration under Rule 7(B). Cardwell, 895 N.E.2d. at 1224 (“Ultimately the
       length of the aggregate sentence and how it is to be served are the issues that matter.”). That determination,
       however, is best suited to the discretion of the trial court. Our analysis in this case does not change simply
       because the the inquiry is framed with respect to how the sentence is to be served, as opposed to its duration.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-424 | September 29, 2020                 Page 10 of 10